Citation Nr: 1723340	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-19 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to September 1959 in the United States Marine Corps. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

In June 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2016, the Board restored a 60 percent rating for the Veteran's service-connected bilateral hearing loss, and remanded the remaining claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

A September 2013 VA treatment record, included in records associated with the Veteran's claims file in January 2017, indicates that the Veteran had an audiological consultation and hearing aid evaluation; however, a report of that evaluation has not been associated with the claims file.  The record indicates that the document was scanned and could be viewed using VistA Imaging.  The record also indicates that an October 2014 non VA audiology consultation was scanned; however, the report has not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38 C.F.R. § 3.159 (c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain any outstanding VA records of audiology consultations.  

A May 2004 VA treatment record also indicates that the Veteran was seen at the Chana Hearing Center in May 2004; however, a report of that evaluation is not of record.  It is unclear whether the report of that evaluation is within VA's possession.  If not, VA should attempt to obtain those records.  

During the June 2016 hearing, the Veteran testified that his bilateral hearing loss was worse.  See Hrg. Tr. at 4.  In September 2016, the Board remanded the case to afford the Veteran another VA examination to assess the current severity of his bilateral hearing loss; however, a note in the claims file indicates that the Veteran refused to attend the examination.  The Board reminds the Veteran that the "duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A veteran is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  While on remand to obtain outstanding records, the Board finds that the Veteran should be offered another opportunity to attend a VA examination.  

Finally, the Board finds that the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the claim remanded herein.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Action on that issue is therefore deferred.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss, including the Chana Hearing Center.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including any outstanding audiology consultation reports located in VistA Imaging.  

2.  After obtaining any outstanding records, schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The file must be reviewed by the examiner.  The examiner is to conduct all indicated tests. 

The examination must include pure tone thresholds (in decibels) and Maryland CNC testing. In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss, including the impact of the hearing loss on his occupational functioning, regardless of whether he is currently employed. 

All opinions must be supported by a complete rationale.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

